Order entered June 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00812-CV

                         SHAMELYA ETIER, Appellant

                                          V.

                    SHAHNOOR CHISTI, ET AL., Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03220-C

                                       ORDER

      Before the Court is appellant’s June 14, 2022 motion for dismissal. We

construe the motion as a supplemental brief and will submit it along with

appellant’s initial brief to the submissions panel.

      Also before the Court is appellant’s June 14, 2022 request for judicial notice

that appellees did not serve her with their brief or motion to expedite. We note that

those documents contain a certificate of service to her email address. However, the

“Automated Certificate of eService” on the last page of the documents do not
include her email address. Rule 9.5(b)(1) requires that a document filed

electronically be served electronically through the electronic filing manager if the

email address of the party to be served is on file with the electronic filing

manager. See TEX. R. APP. P. 9.5(b)(1). Appellant e-files her documents with this

Court so her address is on file with the electronic filing manager. We DENY

appellant’s request for judicial notice. We caution appellees that all future filings

with this Court must comply with rule 9.5(b)(1). See id.

                                             /s/    BONNIE LEE GOLDSTEIN
                                                    JUSTICE